In his brief in support of his application for rehearing it is for the first time urged as error that the "alleged" indictment appearing in the record shows it was found "Circuit Court Spring Term 1948," whereas the endorsements on said indictment show a presentation in open court by the Foreman in the presence of 17 other Grand Jurors on February 12, 1947.
Appellant's contention is without merit. The statement "Circuit Court Spring Term 1948" is but a marginal entry in no way essential to the validity of the indictment. Maloy v. State, 24 Ala. App. 123, 130 So. 902. No question was raised in the circuit court as to the sufficiency of the caption of the indictment, and we therefore presume the caption was in all things regular. Maloy v. State, supra; Section 380, Title 15, Code of Alabama 1940.
Nor could the appellant have been injured by the marginal note above mentioned. The endorsements on the indictment show it was filed in open court on February 12, 1947, and presented to the presiding judge in open court and by him ordered filed on that same day. Trial on the indictment was entered into on December 1, 1947. The figure 8 in the marginal note was a clerical error obvious on its face. Jimmerson v. State, 19 Ala. App. 306, 97 So. 746, certiorari denied 210 Ala. 218, 97 So. 747.
Other points are urged in appellant's brief in support of his application for rehearing. These points have been considered in our opinion. We see no need for further discussion of them.
Application denied.
BRICKEN, P.J., not sitting.